People v Sinha (2018 NY Slip Op 07047)





People v Sinha


2018 NY Slip Op 07047


Decided on October 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2018

Renwick, J.P., Richter, Kahn, Gesmer, Singh, JJ.


7413 2466/06

[*1]The People of the State of New York, Respondent,
vLina Sinha, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Camilla Hsu of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Melissa C. Jackson, J.), entered on or about March 6, 2017, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (People v Gillotti, 23 NY3d 841, 861 [2014]). The mitigating factors advanced by defendant were taken into account by the risk assessment instrument, and did not outweigh the seriousness of the underlying sex crimes against defendant's student over the course of many years, her retaliatory conduct when her victim ended the
sexual relationship, and her abuse of her position as an administrator and teacher at the victim's school.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2018
CLERK